Citation Nr: 1045447	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-07 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral 
hearing loss.

2. Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was filed in May 2008, a statement of the case 
was issued in January 2009, and a substantive appeal was received 
in March 2009.

The Board notes that the Veteran's appeal and the statement of 
the case included an additional issue of entitlement to an 
increased disability rating for type II diabetes mellitus.  
However, the Veteran's substantive appeal expressly limited this 
appeal to the issues addressed in this Board decision.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss has 
been productive of no higher than Level I hearing acuity in the 
right ear and Level I hearing acuity in the left ear.

2.  The Veteran served in the Republic of the Vietnam during the 
Vietnam era, and is presumed to have been exposed to herbicide 
agents.

3.  Colon cancer was not manifested during the Veteran's active 
duty service or for many years thereafter, nor is colon cancer 
otherwise related to the Veteran's active duty service, including 
exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
rating for service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.85 and Code 6100 (2010).

2.  Colon cancer was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to be 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA). 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA. See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  In a letter sent in September 2007, the claimant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, this letter 
advised the Veteran of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board notes that this letter was sent to the 
appellant prior to the February 2008 RO rating decision currently 
on appeal; the notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would be 
served by delaying appellate review to send out additional VCAA 
notice letters.

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  Id. at 
486.  Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, the timely September 2007 VCAA letter discussed 
above provided the notice contemplated by Dingess.  The appellant 
was provided with notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted, and the letter explained how VA 
determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in service 
and VA, have been obtained.

The Veteran has been provided with a VA examination to evaluate 
the severity of the hearing loss on appeal.  The November 2007 VA 
examination report contains sufficient findings and discussion of 
the pertinent symptomatology and severity of the disability on 
appeal to provide probative medical evidence adequate to address 
the claim.  The report is informed by interview and inspection of 
the Veteran together with consideration of the pertinent history.

The Board acknowledges that no VA examination report is of record 
with an etiology opinion specifically addressing the issue of 
entitlement to service connection for colon cancer.  However, VA 
medical examination is not warranted in this case with regard to 
that issue.  In disability compensation (service connection) 
claims, VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Simply stated, the standards of McLendon are not met in this case 
as the evidence of record fails to indicate that colon cancer had 
its onset in service or is otherwise related thereto.  Even 
acknowledging that the Veteran has recently been diagnosed with 
colon cancer, the evidence contains no suggestion of colon cancer 
during service or for many years following service.  As discussed 
in more detail below, the probative evidence shows no indication 
of colon cancer during service, and the evidence does not 
identify any pertinent event, injury, or disease occurring in 
service or during a presumptive period.  Furthermore, there is no 
competent suggestion of record to indicate that any colon cancer 
is otherwise related to service or related to any service-
connected disability.

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist the 
claimant with this appeal.

Increased Rating for Bilateral Hearing Loss

The Veteran contends that the severity of his service-connected 
hearing loss warrants a higher disability rating.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

The Veteran's service-connected hearing loss has been rated by 
the RO under the provisions of Diagnostic Code 6100.  In 
evaluating hearing loss, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The 
ratings schedule provides a table for ratings purposes (Table VI) 
to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is the 
sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective after 
June 10, 1999).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever results 
in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when 
the puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  Thereafter, 
that numeral will be elevated to the next higher numeral.  38 
C.F.R. § 4.86(b).

On the most recent authorized VA audiological evaluation in 
November 2007, pure tone thresholds, in decibels, were as 
follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
X
10
0
10
75
LEFT
X
10
5
20
75

The puretone average in the right ear was 24 decibels and the 
puretone average in the left ear was 28 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent in 
the right ear and of 96 percent in the left ear.  These 
audiological findings show Level I hearing acuity in the right 
ear and Level I hearing acuity in the left ear under Table VI.  
Under Table VII, this warrants a noncompensable disability 
rating.

No exceptional pattern of hearing impairment is demonstrated to 
warrant consideration under 38 C.F.R. § 4.86.

There is no other evidence of record presenting pertinent 
audiological data to permit further evaluation of the Veteran's 
hearing loss with respect to the applicable rating criteria.  In 
sum, the appropriate audiological testing data shows quantified 
hearing acuity which does not qualify for a compensable 
disability rating under the law.  As noted above, disability 
ratings are derived by a mechanical application of the ratings 
schedule to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 
345, 349 (1992).  There is no indication that the disability 
rating should be staged for any reason.  In the present case the 
preponderance of the evidence is against assignment of an 
increased rating for any period of time contemplated by the 
appeal.  Fenderson, supra.  The Veteran may always advance a 
claim for an increased rating if his hearing loss disability 
increases in severity in the future.



Increased Ratings Conclusions and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed 
above is highly probative evidence with regard to evaluating the 
severity of the Veteran's disability on appeal in this case.  The 
evidence features the Veteran's statements and medical evidence, 
featuring a VA examination report, presenting professional 
medical impressions and the Veteran's own account of symptom 
details.  The report specifically documents and addresses the 
Veteran's symptom complaints, documents the pertinent specialized 
clinical findings, and presents a competent medical examiner's 
assessment of the disability featuring the pertinent quantitative 
measurements.

The Board has reviewed the entirety of the evidence of record, 
including the Veteran's testimony and additional treatment 
records.  The Board finds that none of the evidence of record 
probatively contradicts the findings discussed above, nor does 
any of the evidence of record otherwise probatively show that the 
criteria for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disability on appeal has been more 
severely disabling than the assigned disability rating reflects.  
The Board has carefully considered the Veteran's contentions and 
testimony.  Lay testimony is competent to describe such 
complaints as the symptoms of hearing loss.  The preponderance of 
the most probative evidence does not support assignment of any 
increased rating in this case.

Finally, in making these determinations, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence with regard to the adverse determination in 
this decision.  The preponderance of the evidence is against 
finding entitlement to any increased rating in this appeal.  To 
that extent, as the preponderance of the evidence is against the 
claims, the benefit-of-the- doubt doctrine does not apply and the 
claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The Board also recognizes that the Veteran and the record refer 
to the impact of the service-connected disability on the 
Veteran's functioning, which may be understood to include work 
functioning.  In general, the schedular disability evaluations 
are determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  The application of such schedular 
criteria was discussed in great detail above.  To accord justice 
in an exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disability at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disabilities.  For these reasons, referral for extraschedular 
consideration is not warranted.

Additionally, the Court recently held that a request for a total 
disability rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue of whether a 
TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
currently sought in this appeal.  In the present case, the Board 
finds no such question is raised.  The Veteran has not contended 
that he is unemployable due to the service-connected hearing loss 
on appeal.  There has been no indication that he contends the 
hearing loss symptoms render him entirely incapable of gainful 
employment.

The Board finds that neither the evidence nor the contentions of 
record otherwise raise the question of whether the Veteran is 
unemployable due to a disability on appeal.  Therefore, the Board 
finds that this appeal does not include an issue of entitlement 
to TDIU.

Service Connection for Colon Cancer

The Veteran is claiming service connection for colon cancer, to 
include as due to his exposure to herbicides while stationed in 
Vietnam.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury or disease in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as malignant tumors, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall be 
presumed to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary demonstrating 
that the veteran was not exposed to any such agent during 
service.  38 U.S.C.A. § 1116(f).  Moreover, the diseases listed 
at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 
10 percent or more at any time after service, with an exception 
not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(ii).  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a veteran is 
not precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The Agent Orange Act of 1991 (in part) directed the Secretary of 
VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific evidence 
concerning the association between exposure to herbicides used in 
support of military operations in the Republic of Vietnam during 
the Vietnam Era and each disease suspected to be associated with 
such exposure.

Pursuant to this legislation, the Secretary of Veterans Affairs 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam Era is not warranted for certain conditions, 
including gastrointestinal tract tumors (esophagus, stomach, 
pancreas, colon, rectum) and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 
(June 12, 2007).  The Board notes that on October 13, 2009, in 
accordance with authority provided in 38 U.S.C. § 1116, the 
Secretary of Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam era, 
for three new conditions: ischemic heart disease, Parkinson's 
disease, and B cell leukemias.  No such presumption has been 
announced pertaining to colon cancer.

The Veteran's military personnel record shows that the Veteran 
received the National Defense Service Medal, the Vietnam Service 
Medal, the Vietnam Campaign Medal with device, and a purple 
heart.

The Veteran's service treatment records do not show any treatment 
or diagnosis of colon cancer.  The Veteran has not expressly 
contended that any colon cancer actually manifested during 
service.

Post-service medical records adequately document that the Veteran 
has been  recently diagnosed with colon cancer, apparently in May 
2007 as reflected in VA treatment records from that month.  This 
suggests that the diagnosis came more than 37 years after 
discharge from active service.  None of the medical evidence of 
record relates the Veteran's colon cancer to exposure to 
herbicides.

Service records show that the Veteran served in Vietnam during 
the applicable time period and is therefore presumed to have been 
exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  
Significantly, however, the Veteran does not have one of the 
enumerated disabilities listed under 38 C.F.R. § 3.309(e).  The 
Board again notes that the Secretary has determined that there is 
no positive association between exposure to herbicides and any 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See Notice, 68 
Fed. Reg. 27,630-41 (May 20, 2003).  In fact, it appears that 
gastrointestinal tract tumors have been expressly identified as 
not being included in the presumption for exposure to herbicides.  
For these reasons, the Board finds that the presumptive 
regulations regarding exposure to Agent Orange are not applicable 
with respect to this issue.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e).

Additionally, the Board finds that there is no basis for awarding 
service connection for colon cancer either on a direct basis or 
under the one-year presumption for malignant tumors.  Service 
treatment records are silent with respect to any findings of 
colon cancer and there is no evidence of colon cancer within one 
year of service.  The Veteran was apparently first diagnosed with 
colon cancer in May 2007, more than 37 years after discharge from 
active duty service.

The totality of the evidence against a finding of a causal 
relationship between the Veteran's colon cancer and herbicide 
exposure is more persuasive than the Veteran's lay contention of 
such a relationship.  Significantly, the National Academy of 
Sciences studies appear to show that there is more competent 
evidence against such a causal relationship, than evidence for 
such a relationship.  The Board believes that the findings based 
on the NAS studies are entitled to considerable weight.  The 
record does not include any other opinions as to etiology.  In 
conclusion, there is no persuasive competent medical evidence 
directly linking the Veteran's colon cancer to service, including 
exposure to herbicides.

The Board sympathizes with the Veteran, recognizes his service in 
Vietnam, concedes his exposure to herbicides as a part of such 
service, and understands fully his contentions.  However, for the 
reasons outlined above, the Board finds that the preponderance of 
evidence is against the Veteran's claim for service connection 
for colon cancer.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

Service Connection Conclusion

In sum, the Board finds that service connection is not warranted 
for colon cancer in this case.

The Board has reviewed the entirety of the evidence of record but 
finds that there is no other evidence of record which probatively 
contradicts the findings presented in the most probative evidence 
discussed above with regard to the issue on appeal.  The Board 
acknowledges that the claims file contains a quantity of other 
documents, but none of the information in these records 
pertinently contradicts the conclusions or cited rationales of 
the medical conclusions and findings found to be most probative 
in the discussion above.

The Board acknowledges the Veteran's own contentions with regard 
to his belief that he suffers from colon cancer that is 
etiologically related to his military service.  As a layperson, 
the Veteran is not competent to offer an opinion that requires 
specialized training, such as the clinical etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

The Board finds that the Veteran is competent to present 
testimony regarding the details of his service and his 
recollections concerning the onset of colon cancer.  However, the 
Veteran is not competent to establish a specialized medical 
determination such as the specific etiology of his colon cancer.  
Although the Veteran contends that his colon cancer is related to 
military service, he has not been shown to possess the requisite 
training or credentials needed to establish such an etiological 
nexus.  As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998).

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009), the Federal Circuit reaffirmed that VA must consider 
the competency of lay evidence in order to determine if it is 
sufficient to establish a nexus.

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the Veteran has not specifically asserted that his 
colon cancer manifested during military service nor within many 
years thereafter, and he has not asserted that he has had 
continuity of colon cancer symptomatology since service.  
Although the Veteran may be competent to offer such testimony of 
symptomatology, this theory is not supported by the evidence and 
has not been raised by the Veteran's actual testimony in this 
case.  Therefore, there is no testimony pertaining to continuity 
of symptomatology to evaluate in this case.

As discussed above, the Board finds that the most probative 
evidence demonstrates that the Veteran's colon cancer is unlikely 
to be attributable to his military service.  Even considering the 
Veteran's lay testimony with regard to the matters it is 
competent to address, the most probative evidence weighs against 
the claim of entitlement to service connection that is denied in 
this case.  Competent medical evidence is required to establish 
an etiological nexus between a claimed disability on appeal and 
military service.  In this case, the Board finds that the 
preponderance of the probative evidence of record weighs against 
finding any such nexus for the service connection issue denied in 
this appeal.

Consequently, the benefit-of-the-doubt rule does not apply, and 
this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


